      Case 4:14-cv-40086-TSH Document 292 Filed 07/28/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS




CAPITOL SPECIALTY INSURANCE
CORPORATION,
      Plaintiff and
      Counterclaim Defendant
VS.                                               CIVIL ACTION NO. 14-40086-TSH

KAILEE HIGGINS, individually and as
assignee of,
PJD ENTERTAINMENT
OF WORCESTER, INC.d/b/a CENTERFOLDS II,
         Defendant and
         Counterclaim Plaintiff.



                             AMENDED JUDGMENT

Hillman, D.J.

       Decision by the Court. This action came before the Court. The issues have been
       heard and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED: in accordance with the Court’s
       Rulings after Remand, that judgment be entered in favor of the Defendant,
       Plaintiff in Counterclaim, Kailee Higgins against the Plaintiff, Defendant in
       Counterclaim, Capitol Specialty Insurance Corporation, in the amount of
       $8,598,901.57, inclusive of all interest, costs, and attorneys’ fees.




                                          ROBERT FARRELL, CLERK OF COURT

Dated: 7/28/2020                          /S/ Martin Castles___________
                                          ( By) Deputy Clerk
